       Case 2:20-cv-00023-KS-RPM Document 20 Filed 08/26/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 EASTERN DIVISION


ARTHUR NEAL ATTERBERRY, JR.                                                      PLAINTIFF


VS.                                                  CIVIL ACTION NO. 2:20-cv-23-KS-RPM


COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION                                                        DEFENDANT



                                             ORDER

       This cause came on this date to be heard upon the Report and Recommendation of the

United States Magistrate Judge Robert P. Myers, Jr. entered herein on July 28, 2021, after

referral of hearing by this Court, no objections having been filed as to the Report and

Recommendation, and the Court, having fully reviewed the same as well as the record in this

matter, and being duly advised in the premises, finds that said Report and Recommendation

should be adopted as the opinion of this Court.

       IT IS, THEREFORE, ORDERED that the Report and Recommendation be, and the same

hereby is, adopted as the finding of this Court, and the Commissioner’s decision is AFFIRMED..

A separate judgment will be entered herein in accordance with this Order as required by Rule 58

of the Federal Rules of Civil Procedure.

       SO ORDERED, this the _26th___ day of August, 2021.



                                              _____s/Keith Starrett_______________
                                              UNITED STATES DISTRICT JUDGE
